DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/20/2020, 6/26/2020, 8/7/2020, 12/7/2020, 4/20/2021, 6/23/2021 and 9/8/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4-7 and 11-17 are objected to because of the following informalities: 
Claim 4 (and thereby dependent claims 5-6) appears to contains an improper limitation at “the reinforcement fiber” wherein a simple amendment such as “the reinforcement fiber portion” will maintain the proper nomenclature used in claim 1;
Claim 7 contains a minor typographical error in line 1 at “the slip agent are” wherein a minor amendment such as “the slip agents are” will correct the typographical error; 
Claim 11 (and thereby dependent claim 12) contains a minor typographical error in line 3 at “a longitude axis” wherein a minor amendment such as “a longitudinal axis” will correct the typographical error; and
Claim 13 (and thereby dependent claims 14-17) contains a minor typographical error in line 12 at “at least one crest the coupling member” wherein a minor amendment such as “at least one crest of the coupling member” will correct the typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both claims 16-17, the phrase "a material" in line 2 of each respective claim renders each claim(s) indefinite because “a material” was already introduced in line 17 of claim 13, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the material of claim 13 or introduce a new, additional material.  To move prosecution forward, the Examiner assumed Applicant intended to refer back to the material of claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick et al. (US 2015/0051543) in view of Beyar et al. (US 2007/0027230).
Chadwick discloses (see Figs. 1-6) an inflation device comprising the follow claim limitations:
(claim 1) An inflation device assembly (100, Figs. 1-6), comprising a syringe body (112, Fig. 1); a plunger (120, Fig. 1) comprising a longitudinal axis and configured for advancement and retraction within the syringe body (112) (as shown in Figs. 1-6); a crank member (130, Fig. 1) coupled to a proximal portion of the plunger (120) comprising a grip disposed at a position radially offset from the longitudinal axis (as expressly shown in Fig. 1; the diametrically opposed grip portions of handle 130 extend radially and are thereby offset from the longitudinal axis); a coupling member (118, Fig. 1) comprising a polymeric material portion and a reinforcement fiber portion (see Abstract; claims 8 and 10-11; [0015]; [0038]; [0041]-[0042]; [0119]-[0121]), the coupling member (118) comprising coupling member threads (119, Figs. 2-5B); and plunger threads (125, Fig. 1) disposed on a first side of the plunger (120) (as shown in Fig. 1), the plunger threads (125) configured to (i.e. capable of) engage the coupling member threads (119) such that rotation of the plunger (120) relative to the coupling member (118) produces longitudinal displacement of the plunger (120) within the syringe body (112) ([0013]; [0027]; [0043]; [0045]-[0046]; [0075]);
(claim 2) wherein the reinforcement fiber portion comprises between 10 and 50 percent of the coupling member by weight (it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the reinforcement fiber portion comprises between 10 and 50 percent of the coupling member by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233);
(claim 3) wherein the plunger (120) comprises a plunger surface disposed on a second side of the plunger (120) (as shown in Figs. 1-2 and 5A-5B, the plunger surface is disposed on the plunger second side opposite to the plunger threads 125 along the lower surface of each protrusion 129), the plunger surface in slidable contact with at least one crest of the coupling member threads (119) (as expressly shown in Figs. 1-2 and between Figs. 5A-5B);
(claim 4) wherein the reinforcement fiber is configured to (i.e. capable of) inhibit deformation of the crest when a contact force is exerted (i.e. a future exertion of a force produced from pressure with the syringe body is interpreted as functional language and/or intended use) on the crest by the plunger surface (as expressly shown in Fig. 5A, reinforced crests shown to be inhibited from deformation; [0015]; [0038]; [0041]-[0042]), the contact force comprising a first force, wherein the first force is at least a portion of a force in opposition to a thread separation force between the plunger threads (125) and the coupling member threads (119) due to pressure within the syringe body (112) (as expressly shown in Figs. 5A-5B; [0030]-[0036]; pressure within syringe body 112 forces plunger shaft 121 distally and the angled surfaces of plunger threads 125 thereby produce a first force in opposition to a thread separation force; i.e. the structures and materials of Fig. 5A of Chadwick and Fig.2 of the present invention are identical and provide identical functionality);
(claim 5) wherein the contact force further comprises at least a portion of a second force in opposition to a bending moment imposed on the plunger (120) by a rotational force applied to the grip (i.e. diametrically opposed grip portions of handle 130 extend radially and are offset from the longitudinal axis) by a practitioner (i.e. a future exertion of a force produced from pressure with the syringe body is interpreted as functional language and/or intended use) in a direction perpendicular to the longitudinal axis of the plunger (120) during rotation of the plunger (120) (as expressly shown in Figs. 5A-5B; [0030]-[0036]; [0043]; [0045]; [0075]; [0107]; rotation of the plunger 120 grip portion by a practitioner produces a first bending moment which produces a second force acting on the crests of the coupling member threads and may align with the first force resulting in a combined force acting on the crests; i.e. the structures and materials of Fig. 5A of Chadwick and Fig.2 of the present invention are identical and provide identical functionality);
(claim 6) wherein the contact force further comprises at least a portion of a third force in opposition to a bending moment imposed on the plunger by a longitudinal force applied to the grip by a practitioner in a direction parallel to the longitudinal axis of the plunger (120) during rotation of the plunger (120) (as expressly shown in Figs. 5A-5B; longitudinal force applied by the practitioner to the grip produces a second bending moment which produces a third force acting on the crests of the coupling member threads and may align with the first force and the second force resulting in a combined force acting on the crests; [0030]-[0036]; [0043]; [0047]-[0048]; i.e. the structures and materials of Fig. 5A of Chadwick and Fig.2 of the present invention are identical and provide identical functionality);
(claim 9) wherein the plunger threads (125) extend less than 100 degrees around the longitudinal axis of the plunger (120) (as expressly shown in Figs. 1, 3, and 4A); and
(claim 10) wherein the coupling member (118) comprises external features (i.e. grip-enhancing ridges expressly shown on coupling member 118 in Figs. 1 and 3) configured to (i.e. capable of) facilitate gripping by a practitioner's hand such that rotation of the syringe body (112) may be manually opposed when the crank member (130) is rotated (external grip features expressly shown in Figs. 1 and 3).
Chadwick fails to expressly disclose wherein the coupling member further comprises two slip agents configured to facilitate rotation of the plunger relative to the coupling member, configured to reduce friction between the plunger threads and the coupling member threads during rotation of the plunger, and configured to reduce friction between at least one crest of the coupling member threads and the plunger surface during rotation of the plunger.  
However, Beyar teaches (see Fig. 4B) a similar medical fluid injector device (420, Fig. 4B) comprising a coupling member (430, Fig. 4B) composed of two slip agents configured to (i.e. capable of) facilitate rotation of the plunger (426, Fig. 4B) relative to the coupling member (430) ([0554]-[0555]; [0665]), configured to (i.e. capable of) reduce friction between the plunger threads and the coupling member threads during rotation of the plunger, and configured to (i.e. capable of) reduce friction between at least one crest of the coupling member threads and the plunger surface during rotation of the plunger ([0554]-[0555]; [0665]) in order to beneficially reduce the amount of friction against the threads by providing a low friction connection which makes it easy to manually operate the device ([0555]; [0665]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Chadwick to have the coupling member further comprise two slip agents configured to facilitate rotation of the plunger relative to the coupling member, configured to reduce friction between the plunger threads and the coupling member threads during rotation of the plunger, and configured to reduce friction between at least one crest of the coupling member threads and the plunger surface during rotation of the plunger in order to beneficially reduce the amount of friction against the threads by providing a low friction connection which makes it easy to manually operate the device, as taught by Beyar.

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick in view of Beyar as applied to claim 1 above, and further in view of Unger et al. (US 2014/0168958).
Chadwick in view of Beyar, as applied above, discloses an inflation device comprising all the limitations of the claim except for the grip comprising a rotatable portion and a non-rotatable portion such that the rotatable portion is rotatable relative to the crank member about a longitudinal axis of the grip, and wherein one of the rotatable portion and the non-rotatable portion comprises a post coaxially aligned with the longitudinal axis of the grip and the other of the rotatable portion and the non-rotatable portion comprises a post receiving hole coaxially aligned with the longitudinal axis of the grip.  
However, Unger teaches (see Figs. 1 and 10-15) a similar rotary crank handle comprising a grip (22, Figs. 1 and 10-15) comprising a rotatable portion and a non-rotatable portion such that the rotatable portion is rotatable relative to the crank member (24, Figs. 1 and 10-15) about a longitudinal axis (54, Fig. 15) of the grip (22) (as expressly shown in Fig. 15; [0033]; bore 52 of grip 22 expressly acts as a bearing surface for post 48 providing for rotation about axis 54), and wherein one of the rotatable portion and the non-rotatable portion comprises a post (48, Fig. 15) coaxially aligned with the longitudinal axis (54) of the grip (22) and the other of the rotatable portion and the non-rotatable portion comprises a post receiving hole (52, Fig. 15) coaxially aligned with the longitudinal axis (54) of the grip (22) (as expressly shown in Fig. 15; [0033]) in order to beneficially provide the crank member with a retracted position and an extended position conveniently allowing a user to grasp the device body/housing in one hand as the crank is turned with the other hand, wherein the offset crank arm beneficially provides an improved mechanical advantage for application of manual rotary force, and the retracted position further provides a low-profile, unobtrusive device for convenient storage (see Abstract; [0002]; [0029]; [0034]-[0035]; [0037]-[0038]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Chadwick in view of Beyar to have the grip comprising a rotatable portion and a non-rotatable portion such that the rotatable portion is rotatable relative to the crank member about a longitudinal axis of the grip, and wherein one of the rotatable portion and the non-rotatable portion comprises a post coaxially aligned with the longitudinal axis of the grip and the other of the rotatable portion and the non-rotatable portion comprises a post receiving hole coaxially aligned with the longitudinal axis of the grip in order to beneficially provide the crank member with a retracted position and an extended position conveniently allowing a user to grasp the device body/housing in one hand as the crank is turned with the other hand, wherein the offset crank arm beneficially provides an improved mechanical advantage for application of manual rotary force, and the retracted position further provides a low-profile, unobtrusive device for convenient storage, as taught by Unger.

Claim(s) 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick et al. (US 2015/0051543) in view of Beyar et al. (US 2007/0027230) and Unger et al. (US 2014/0168958).
Chadwick discloses (see Figs. 1-6) an inflation device comprising the follow claim limitations:
(claim 13) An inflation device assembly (100, Figs. 1-6), comprising a syringe body (112, Fig. 1); a coupling member (118, Fig. 1) comprising coupling member threads (119, Figs. 2-5B); a plunger (120, Fig. 1) at least partially disposed within the syringe body (112) (as expressly shown in Figs. 1-6), the plunger (120) comprising plunger threads (125, Fig. 1) disposed along a first side of the plunger (120) configured to (i.e. capable of) engage the coupling member threads (119) such that rotation of the plunger (120) relative to the coupling member (118) produces displacement of the plunger (120) within the syringe body (112) ([0013]; [0027]; [0043]; [0045]-[0046]; [0075]), and a plunger surface disposed on a second side of the plunger (120) opposite the first side (as shown in Figs. 1-2 and 5A-5B, the plunger surface is disposed on the plunger second side opposite to the plunger threads 125 along the lower surface of each protrusion 129) configured to (i.e. capable of) slidably contact, and apply a contact force to, at least one crest of the coupling member threads (119) (as expressly shown in Figs. 5A-5B), a crank member (130, Fig. 1) coupled to the plunger (120) at a proximal end of the plunger (120) (as expressly shown in Fig. 1); and wherein the contact force comprises at least a portion of one of a first force in opposition to a thread separation force between the plunger threads (125) and the coupling member threads (119) due to pressure within the syringe body (112) (as expressly shown in Figs. 5A-5B; [0030]-[0036]; pressure within syringe body 112 forces plunger shaft 121 distally and the angled surfaces of plunger threads 125 thereby produce a first force in opposition to a thread separation force; i.e. the structures and materials of Fig. 5A of Chadwick and Fig.2 of the present invention are identical and provide identical functionality); a second force in opposition to a bending moment imposed on the plunger (120) by a rotational force applied to the grip by a practitioner in a direction perpendicular to the longitudinal axis of the plunger (120) during rotation of the plunger (120) (as expressly shown in Figs. 5A-5B; [0030]-[0036]; [0043]; [0045]; [0075]; [0107]; rotation of the plunger 120 grip portion by a practitioner produces a first bending moment which produces a second force acting on the crests of the coupling member threads and may align with the first force resulting in a combined force acting on the crests; i.e. the structures and materials of Fig. 5A of Chadwick and Fig.2 of the present invention are identical and provide identical functionality); and a third force in opposition to a bending moment imposed on the plunger (120) by a longitudinal force applied to the grip by a practitioner in a direction parallel to the longitudinal axis of the plunger (120) during rotation of the plunger (120) (as expressly shown in Figs. 5A-5B; longitudinal force applied by the practitioner to the grip produces a second bending moment which produces a third force acting on the crests of the coupling member threads and may align with the first force and the second force resulting in a combined force acting on the crests; [0030]-[0036]; [0043]; [0047]-[0048]; i.e. the structures and materials of Fig. 5A of Chadwick and Fig.2 of the present invention are identical and provide identical functionality);
(claim 14) wherein the contact force comprises at least a portion of two of the first force, the second force and the third force (as shown in claim 13 above; the first force, the second force and the third force may all align resulting in a combined contacting force acting on the crests); and
(claim 15) wherein the contact force comprises at least a portion of the first force, the second force and the third force (as shown in claim 13 above; the first force, the second force and the third force may all align resulting in a combined contacting force acting on the crests).
Chadwick fails to expressly disclose wherein the coupling member further comprises four slip agents configured to reduce friction between the plunger surface and the crest when the plunger is rotated, and a grip rotatably coupled to the crank member at a location radially offset from a longitudinal axis of the plunger.  
However, Beyar teaches (see Fig. 4B) a similar medical fluid injector device (420, Fig. 4B) comprising a coupling member (430, Fig. 4B) composed of four slip agents ([0555]; coupling member expressly may be composed of PEEK, PTFE, Nylon and polypropylene in combination) configured to (i.e. capable of) reduce friction between the plunger surface and the crest when the plunger is rotated ([0554]-[0555]; [0665]) in order to beneficially reduce the amount of friction against the threads by providing a low friction connection which makes it easy to manually operate the device ([0555]; [0665]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Chadwick to have the coupling member further comprise four slip agents configured to reduce friction between the plunger surface and the crest when the plunger is rotated in order to beneficially reduce the amount of friction against the threads by providing a low friction connection which makes it easy to manually operate the device, as taught by Beyar.  Chadwick in view of Beyar fails to expressly disclose and/or teach a grip rotatably coupled to the crank member at a location radially offset from a longitudinal axis of the plunger.
However, Unger teaches (see Figs. 1 and 10-15) a similar rotary crank handle comprising a grip (22, Figs. 1 and 10-15) rotatably coupled to the crank member (24, Figs. 1 and 10-15) at a location radially offset from a longitudinal axis (15, Figs. 1 and 10-15) of the plunger (i.e. within main device body 12, Figs. 1 and 10-15) (as expressly shown in Fig. 15; [0033]; bore 52 of grip 22 expressly acts as a bearing surface for post 48 providing for rotation about axis 54) in order to beneficially provide the crank member with a retracted position and an extended position conveniently allowing a user to grasp the device body/housing in one hand as the crank is turned with the other hand, wherein the offset crank arm beneficially provides an improved mechanical advantage for application of manual rotary force, and the retracted position further provides a low-profile, unobtrusive device for convenient storage (see Abstract; [0002]; [0029]; [0034]-[0035]; [0037]-[0038]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Chadwick in view of Beyar to have the grip rotatably coupled to the crank member at a location radially offset from a longitudinal axis of the plunger in order to beneficially provide the crank member with a retracted position and an extended position conveniently allowing a user to grasp the device body/housing in one hand as the crank is turned with the other hand, wherein the offset crank arm beneficially provides an improved mechanical advantage for application of manual rotary force, and the retracted position further provides a low-profile, unobtrusive device for convenient storage, as taught by Unger.

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick et al. (US 2015/0051543) in view of Unger et al. (US 2014/0168958).
Chadwick discloses (see Figs. 1-6) an inflation device comprising the follow claim limitations:
(claim 18) An inflation device assembly (100, Figs. 1-6), comprising a syringe body (112, Fig. 1); a coupling member (118, Fig. 1) comprising coupling member threads (119, Figs. 2-5B); a plunger (120, Fig. 1) at least partially disposed within the syringe body (112) (as expressly shown in Figs. 1-6), the plunger (120) comprising plunger threads (125, Fig. 1) disposed along a first side of the plunger (120) configured to (i.e. capable of) engage the coupling member threads (119) such that rotation of the plunger (120) relative to the coupling member (118) produces displacement of the plunger (120) within the syringe body (112) ([0013]; [0027]; [0043]; [0045]-[0046]; [0075]), and a plunger surface disposed on a second side of the plunger (120) opposite the first side (as shown in Figs. 1-2 and 5A-5B, the plunger surface is disposed on the plunger second side opposite to the plunger threads 125 along the lower surface of each protrusion 129) configured to (i.e. capable of) slidably contact, and apply a contact force to, at least one crest of the coupling member threads (119) (as expressly shown in Figs. 5A-5B), a crank member (130, Fig. 1) coupled to the plunger (120) at a proximal end of the plunger (120) as expressly shown in Fig. 1; wherein the coupling member (118) comprises a material comprising a reinforcement fiber configured to (i.e. capable of) inhibit deformation of the crest when the plunger (120) is rotated (see Abstract; claims 8 and 10-11; [0015]; [0038]; [0041]-[0042]; [0119]-[0121]), and wherein the contact force comprises at least a portion of one of a first force in opposition to a thread separation force between the plunger threads (125) and the coupling member threads (119) due to pressure within the syringe body (112) (as expressly shown in Figs. 5A-5B; [0030]-[0036]; pressure within syringe body 112 forces plunger shaft 121 distally and the angled surfaces of plunger threads 125 thereby produce a first force in opposition to a thread separation force; i.e. the structures and materials of Fig. 5A of Chadwick and Fig.2 of the present invention are identical and provide identical functionality); a second force in opposition to a bending moment imposed on the plunger (120) by a rotational force applied to the grip by a practitioner in a direction perpendicular to the longitudinal axis of the plunger (120) during rotation of the plunger (120) (as expressly shown in Figs. 5A-5B; [0030]-[0036]; [0043]; [0045]; [0075]; [0107]; rotation of the plunger 120 grip portion by a practitioner produces a first bending moment which produces a second force acting on the crests of the coupling member threads and may align with the first force resulting in a combined force acting on the crests; i.e. the structures and materials of Fig. 5A of Chadwick and Fig.2 of the present invention are identical and provide identical functionality); and a third force in opposition to a bending moment imposed on the plunger (120) by a longitudinal force applied to the grip by a practitioner in a direction parallel to the longitudinal axis of the plunger (120) during rotation of the plunger (120) (as expressly shown in Figs. 5A-5B; longitudinal force applied by the practitioner to the grip produces a second bending moment which produces a third force acting on the crests of the coupling member threads and may align with the first force and the second force resulting in a combined force acting on the crests; [0030]-[0036]; [0043]; [0047]-[0048]; i.e. the structures and materials of Fig. 5A of Chadwick and Fig.2 of the present invention are identical and provide identical functionality);
(claim 19) wherein the contact force comprises at least a portion of two of the first force, the second force and the third force (as shown in claim 18 above; the first force, the second force and the third force may all align resulting in a combined contacting force acting on the crests); and
(claim 20) wherein the contact force comprises at least a portion of the first force, the second force and the third force (as shown in claim 18 above; the first force, the second force and the third force may all align resulting in a combined contacting force acting on the crests).
Chadwick, as applied above, discloses an inflation device comprising all the limitations of the claim except for a grip rotatably coupled to the crank member at a location radially offset from a longitudinal axis of the plunger.  
However, Unger teaches (see Figs. 1 and 10-15) a similar rotary crank handle comprising a grip (22, Figs. 1 and 10-15) rotatably coupled to the crank member (24, Figs. 1 and 10-15) at a location radially offset from a longitudinal axis (15, Figs. 1 and 10-15) of the plunger (i.e. within main device body 12, Figs. 1 and 10-15) (as expressly shown in Fig. 15; [0033]; bore 52 of grip 22 expressly acts as a bearing surface for post 48 providing for rotation about axis 54) in order to beneficially provide the crank member with a retracted position and an extended position conveniently allowing a user to grasp the device body/housing in one hand as the crank is turned with the other hand, wherein the offset crank arm beneficially provides an improved mechanical advantage for application of manual rotary force, and the retracted position further provides a low-profile, unobtrusive device for convenient storage (see Abstract; [0002]; [0029]; [0034]-[0035]; [0037]-[0038]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Chadwick to have the grip rotatably coupled to the crank member at a location radially offset from a longitudinal axis of the plunger in order to beneficially provide the crank member with a retracted position and an extended position conveniently allowing a user to grasp the device body/housing in one hand as the crank is turned with the other hand, wherein the offset crank arm beneficially provides an improved mechanical advantage for application of manual rotary force, and the retracted position further provides a low-profile, unobtrusive device for convenient storage, as taught by Unger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771